NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL

                                              OF FLORIDA

                                              SECOND DISTRICT


JOSEPH LEHMANN and                            )
THERESE LEHMANN,                              )
                                              )
              Appellants,                     )
                                              )
v.                                            )          Case No. 2D15-4968
                                              )
COCOANUT BAYOU ASSOCIATION,                   )
INC.,                                         )
                                              )
              Appellee.                       )
                                              )

Opinion filed April 5, 2019.

Appeal from the Circuit Court for
Sarasota County; Kimberly Carlton
Bonner, Judge.

David A. Wallace of Bentley & Bruning,
P.A., Sarasota, and M. Lewis Hall, III, of
Williams Parker Harrison Dietz &
Getzen, Sarasota, for Appellants.

Stephen Henry Kurvin of Sarasota,
for Appellee.



SALARIO, Judge.

              This is one mess of a dispute over title to real property. It involves a

parcel of land on Siesta Key in Sarasota County, various portions of which were

conveyed in more than one deed to more than one person over the span of decades.
Many of the property descriptions in those deeds include boundaries defined by streets

that no longer exist and that have changed names. Much of the land that once defined

the boundaries of the property has been swallowed up by the Gulf of Mexico. There is

no simple, reliable drawing in our record that clearly explains to the layman what the

parcel looks like in relation to its surroundings. The applicable law has changed over

time. Getting to the bottom of the case has been a bit like untangling spaghetti.

              The bottom line is this. At our direction after a previous appeal, see

Lehmann v. Cocoanut Bayou Ass'n, 157 So. 3d 289 (Fla. 2d DCA 2014), the trial court

conducted proceedings to determine ownership of the disputed parcel of land.1 It

divided the parcel into three parts and settled title with Joseph and Therese Lehmann

for two of those parts and Cocoanut Bayou Association for one. The Association has

not challenged that part of the trial court's final judgment that found in favor of the

Lehmanns—perhaps because the parts of the disputed parcel they were found to own

now lie largely underneath the Gulf—and we affirm the judgment to that extent. We

conclude, however, that the Lehmanns also own the third part of the parcel because

they or their predecessors in title owned the property extending to the centerlines of the

roads that used to be there, either because they always had title to that property by

virtue of having had title to the lots abutting those roads or because they had a

reversionary interest in the land underneath the roads that vested when the roads were

vacated by Sarasota County. We reverse the trial court's order to the extent it awarded




              1The   original opinion did not involve a final settlement of the question of
ownership of the part of the disputed parcel at issue in this appeal, but rather the
application of the Marketable Record Title Act, ch. 712, Fla. Stat. (2012), to the root of
title for the deeds expressly conveying title to the lands in and adjacent to it.

                                             -2-
part of the parcel to the Association and remand with directions to quiet title to all of the

disputed parcel in favor of the Lehmanns.

                                   The Disputed Parcel

              The disputed parcel lies in what was originally known as the Siesta

subdivision and is now called the Cocoanut Bayou subdivision. Today, it is a narrow

strip of land that is at its widest point twelve and one-half feet wide and eighty-six feet

long. Based on a 1912 revised plat for the Siesta subdivision, the parcel would have

been bordered on the east by the western edge of a short, east-west road called Bee

Street that ended at the eastern edge of a north-south road called Gulf Avenue. The

parcel's twelve-and-one-half-foot width would have been bounded to the north by the

extended center point of Bee Street and to the south by an extension of Bee Street's

southern boundary and the northern boundary of Lot 10 of Block 60 of the subdivision.

It would have extended westward from Bee Street at Block 60 to the shores of Bayou

Louise. On the western side of Bayou Louise were additional platted lots and, on the

other side of those, the Gulf of Mexico. As shown in the 1912 revised plat, the disputed

parcel and its surrounding land looked like this (with the approximate disputed parcel

circled in the area to the west of Bee Street):2




              2Neither this nor any other drawing used in this opinion is intended to
suggest technical accuracy of measurement or description. The drawings are intended
simply to provide the reader with a rough visual depiction of what is described in the
text.

                                            -3-
             The subdivision was partially replatted in 1944. For reasons that are not

clear from our record, the area called Gulf Avenue a/k/a Shell Road in the 1912 revised

plat is named only Shell Road in the replat.3 By the time of the replat, the Gulf had

overtaken the lots that once existed on the western side of Bayou Louise, and much of

the bayou had become dry land susceptible to being conveyed. On the western side of

Shell Road there was a small area of dry land and then the Gulf. Circumstances remain

much the same today except that Sarasota County vacated Bee Street in 1949 and Gulf

Avenue in 1983. Whatever right or title the County had in those lands is gone, and Bee




             3There   is a factual issue as to whether Gulf Avenue and Shell Road are
the same roads covering the same area. Except where further description is necessary,
we refer to the land designated on the 1912 plat (as Gulf Avenue) and on the 1944
replat (as Shell Road) as Gulf Avenue for simplicity's sake. Both plats show the
roadway as in approximately the same place north to south when accounting for
changes in the shoreline east to west. Both plats show the road as parallel to the
waterline of what was, in 1912, Bayou Louise, which changed over time to become dry
land and eventually part of the Gulf of Mexico. This change may partially explain the
discrepancies regarding the exact location of the road on these plats.

                                           -4-
Street and Gulf Avenue no longer exist as roads. Also, virtually all of the dry land west

of what was Gulf Avenue has been swallowed up by the Gulf.

              With this understanding of the nature of the disputed parcel behind us, we

now turn to the competing claims of ownership to that parcel.

                             The Competing Chains of Title

              Understanding the competing claims of ownership to the disputed parcel

requires understanding the recorded deeds purporting to convey title to that land. The

beginning of the story for our purposes is that all of the property in the Siesta

subdivision was originally owned by E.S. and Helen Boyd, with one exception. The

exception is Lots 10 and 11 of Block 60—recall that Lot 10 abuts what was Bee Street

on its south side and what was Gulf Avenue on its east side—which were originally

owned by Kathleen Ingalls.

              In 1945, Ms. Ingalls conveyed title to Lots 10 and 11 to James and Alice

Thomas. In 1946, the Boyds conveyed title to Lots 9, 12, 13, 14, and the north half of

Lot 15 to the Thomases. The deed also conveyed title to land located to the west of

Gulf Avenue described by metes and bounds. That metes and bounds description had

its point of beginning at the centerline of Bee Street extended beyond the end of Bee

Street to the west side of Gulf Avenue. The line was then extended west to the waters

of the Gulf, south along the water's edge for a distance, then east to the western edge

of Gulf Avenue, then north back to the point of beginning. That conveyance covered all

of the property to the west of the part of the disputed parcel at issue in this appeal and

looked—very roughly—something like this:




                                            -5-
See also Lehmann, 157 So. 3d at 290 (describing the property conveyed in the 1945

Ingalls-to-Thomas deed and the 1946 Boyd-to-Thomas deed).

              In October 1949, Sarasota County executed a deed vacating Bee Street,

thereby relinquishing any title or interest it had in the property. The parties have

stipulated that the Association thereby obtained title to the north half of Bee Street, and

the Thomases, as the owners of Lots 9 and 10, obtained title to the south half. As a

result, the Thomases' property bordered Gulf Avenue on both the east and west sides

from the centerline of Bee Street to the south as of 1949. In December 1949, the

Thomases conveyed Lots 9, 12, 13, 14, the north half of Lot 15, and the property

described by metes and bounds in the 1945 Ingalls-to-Thomas deed to Ms. Thomas

individually. In a corrective deed in 1950, Mr. Thomas conveyed the property described

                                            -6-
in the October 1949 deed together with Lots 10 and 11, which had not been conveyed

in the 1949 deed.

              Now things are about to get more complex. In 1952, the Boyds deeded

some property to the Association.4 That deed conveyed title to the south 100 feet of

Block 59, which shared a boundary with what was once the northern boundary of Bee

Street. And it also purported to convey title to land adjacent to the northern border of

the property deeded to the Thomases by way of the Ingalls-to-Thomas deed. That land

was described by metes and bounds. The point of beginning was the western edge of

Higel Avenue—a street immediately east of Blocks 59 and 60—one hundred feet to the

north of the centerline of Bee Street. From there, it went west to the Gulf, south to the

southern side of an extended Bee Street, east back to the point where Bee Street had

once ended at Gulf Avenue, north to the centerline of Bee Street, east to Higel Avenue,

and then north to the point of beginning. That conveyance included much of the land

titled in the Association to the north of the disputed parcel today, as well as the disputed

parcel. It excluded all of what was once Bee Street's southern half that the Association

has stipulated vested with the Thomases through the Ingalls chain of title in 1949. It

looked something like this:




              4To  be precise, the Boyds actually deeded the property to a predecessor
entity to the Association. Because the predecessor entity is irrelevant here, and for the
sake of simplicity, we refer only to the Association and its predecessors as the
Association throughout this opinion.


                                            -7-
See also Lehmann, 157 So. 3d at 290-91 (describing the property conveyed in the 1952

Boyd-to-Association deed).

             To the extent it is not obvious, there is a problem here. The Boyd-to-

Association deed also includes a chunk of land—everything that deed tried to convey

west of Gulf Avenue—that the Boyds had expressly deeded to the Thomases back in

1946. In 1952, the Boyds no longer had title to that land. And to the extent the deed

they gave the Association tried to convey it, it was a wild deed. See Lehmann, 157 So.

3d at 293 (holding that the 1952 Boyd-to-Association deed was wild as to that portion of

land). The Boyd-to-Association deed also purported to convey title to the area from the

intersection of Bee Street and Gulf Avenue on the eastern edge of Gulf Avenue to the

boundaries of the expressly-deeded Thomas land to the west of Gulf Avenue—land

which comprises part of the disputed parcel. The land both to the west and to the east

of Gulf Avenue south of the extended centerline of Bee Street was not owned by the



                                          -8-
Boyds when the 1952 conveyance purported to pass title to the land under Gulf Avenue

south of the centerline of Bee Street to the Association.

              There is still more. In 1964, Ms. Thomas deeded Lots 10, 11, 12, the

north twelve and one-half feet of Lot 13, and the northerly eighty-seven and one-half

feet of Lot 9 to her daughter, Alice Thomas Shannon. That deed also included property

described in metes and bounds as the land between the westerly boundary of the

conveyed lots bounded on the north by the westerly extension of the north line of Lot 10

to the Gulf and on the south by the westerly extension of the north line of the north one-

half of Lot 13. That description includes land on what used to be Gulf Avenue that was

not expressly conveyed by the 1946 Boyd-to-Thomas deed—Ms. Shannon's root of title

—but that nonetheless was properly conveyed for the reasons we describe below.

              The property Ms. Thomas deeded to Ms. Shannon passed to multiple

buyers in multiple transactions until coming to rest with the Lehmanns in 1979. When

they purchased the property, Mr. Lehmann became aware that the chain of title

represented conflicting claims to ownership of the disputed parcel. In what appears to

be an attempt to protect their interest in that parcel, Mr. Lehmann deeded that parcel to

his then-wife Judy in 1982. There were subsequent transactions related to this

property, but none are relevant to this appeal.

              Two additional points relevant to these conveyances deserve mention now

because they will become important later. First, neither the 1912 nor the 1944 plat

maps contain any express reservations of rights other than riparian rights, which are not

at issue here. Second, our record does not reflect that any of the relevant deeds

contain language reserving title to areas designated as streets or reserving reversionary

interests in such areas to the dedicators, and neither party has argued that they do.

                                           -9-
                       The Final Judgment and the Appellate Issues

              The history of this litigation is long, but it is not too important. What the

reader needs to know is that the case was previously before this court on an appeal

from a final judgment rendered after a nonjury trial settling title to the whole of the

disputed parcel in the Association based on a claim it had asserted under the

Marketable Record Title Act. See Lehmann, 157 So. 3d at 291-92. We reversed that

aspect of the final judgment, affirmed insofar as it rejected the Lehmann's counterclaim

for adverse possession, and remanded for a decision about who owns the disputed

parcel (once the appeal had settled the wild deed and Marketable Record Title Act

issues). Id. at 294.

              On remand, based in substantial part on the record developed in the

nonjury trial, the trial court divided the disputed parcel into parts designated 1, 2, and 3

and held that the Lehmanns and the Association each owned parts of the disputed

parcel. The trial court's division of the property looked something like this:5




              5This  map was used by the trial court in its final judgment to explain its
division of the disputed parcel. There is a question as to whether the map accurately
reflects the relevant boundaries. We do not need to resolve that question because this
opinion concludes that all of the chains of title lead to the Lehmanns as the owners of all
of the disputed parcel. We use this map to show what the trial court did and to give the
reader a rough sense of what the disputed parcel and its three parts look like.

                                            - 10 -
              The trial court held that the Association owned part 1, which is bounded

on the north by the extended centerline of Bee Street and on the south by the extended

south line of Bee Street—essentially, that portion of the property that used to be part of

Gulf Avenue—based on the 1952 Boyd-to-Association deed. It then held that parts 2

and 3—most of which now lie under the Gulf, but some of which may have also fallen

under Gulf Avenue from the west—were owned by the Lehmanns based on the 1945

Boyd-to-Thomas deed. The trial court quieted title accordingly.

              The Lehmanns appeal that portion of the judgment quieting title in part 1 in

favor of the Association. We review the trial court's findings of fact for competent

substantial evidence and its legal conclusions de novo. See Corya v. Sanders, 155 So.

3d 1279, 1283 (Fla. 4th DCA 2015) ("After a nonjury trial, review of trial court decisions


                                           - 11 -
based on legal questions are reviewed de novo and those based on findings of fact from

disputed evidence are reviewed for competent, substantial evidence."). The Lehmanns

raise three issues. First, they argue that the 1945 Ingalls-to-Thomas deed and the 1946

Boyd-to-Thomas deed included reversionary interests in the land underneath Bee Street

and Gulf Avenue, such that when Sarasota County vacated those roads, title to the land

passed to the Thomases and, thereafter, to the Lehmanns. Second, they assert that as

owners of the lots abutting Bee Street and Gulf Avenue, the Boyds and Ms. Ingalls had

title to that land and conveyed it to the Thomases, such that title ultimately passed to

the Lehmanns. Third, they argue that the evidence was insufficient to support the trial

court's findings as to the boundaries of Gulf Avenue and, relatedly, that the trial court

relied for this purpose on an inaccurate exhibit never admitted into evidence.6 As we

discuss below, we resolve the case based on the first two arguments, rendering it

unnecessary for us to address the third.

              Framing the Issues: How We Determine Who Owns Part 1

              The central question in this case is whether the Lehmanns or the

Association hold title to what used to be Gulf Avenue at the point where the southern

half of Bee Street ended. In our prior opinion, we recognized that that property was not

expressly included in the 1946 Boyd-to-Thomas deed but was expressly included in the




              6The   Lehmanns also raise an issue related to the trial court's order
dissolving a stay and directing disbursement of funds held in the registry of the court
that only indirectly relates to the title determinations that are the subject of this opinion.
Because of our reversal on the substantive issue, that portion of the final judgment must
also be reversed. To the extent the final judgment also made other findings, such as
those related to adverse possession, those portions of the judgment were not
challenged, and we affirm them without further comment.



                                            - 12 -
1952 Boyd-to-Association deed. See Lehmann, 157 So. 3d at 290-91. The trial court

on remand found that fact dispositive of the question of who owned the land in part 1

and quieted title in favor of the Association based on the express conveyance of it in the

1952 deed. Although its order did not explicitly address whether title to part 1 passed to

the Lehmanns' predecessors in title before the 1952 Boyd-to-Association deed by

means other than an express conveyance, its decision necessarily rejects that

argument. That rejection is important to our consideration of this appeal. See Gulfwind

S., Inc. v. Jones, 775 So. 2d 311, 313 (Fla. 2d DCA 2000) ("[T]he trial court impliedly

made certain findings of fact that require the reversal . . . .").

              If someone other than the Boyds held title to part 1 before the 1952 Boyd-

to-Thomas deed, however, that deed could not have conveyed title to part 1 to the

Association. See Lehmann, 157 So. 2d at 293 (describing a deed attempting to convey

title to a parcel that the purported conveyor of title does not own at the time of

conveyance as wild). We know that title to part 1 was not expressly conveyed in a deed

before 1952. Thus, we must consider whether, before the 1952 deed, someone other

than the Boyds had title to part 1 by means other than an express conveyance and

whether title vested with the Lehmanns as a result.

              The question of whether someone else obtained title to part 1 by means

other than an express conveyance requires us to consider how title passes to the lands

underneath areas designated on plat maps as streets. A plat map is "[a] document

showing the legal divisions of land by lot, street, and block number" that may be referred

to for purposes of describing the property depicted on the map in conveyances and the

like. Plat map, Black's Law Dictionary (10th ed. 2014). In general, the designation of

land on a plat map as a street may evidence either a common law dedication or a

                                             - 13 -
statutory dedication of that land for use as a street. See generally Pelican Creek

Homeowners, LLC v. Pulverenti, 243 So. 3d 467, 470-71 (Fla. 5th DCA 2018)

(describing ways in which land may be dedicated on a plat map as a street).

              The difference between common law and statutory dedications is

significant for purposes of determining who owns the underlying land. In the absence of

a clear intention to the contrary, a common law dedication "does not divest the owner of

the title to the land, but only subjects the land and the title to the public easement for

street purposes," with title remaining in the dedicator or his or her successors in title.

Robbins v. White, 42 So. 841, 841-44 (Fla. 1907); see also Burkhart v. City of Fort

Lauderdale, 156 So. 2d 752, 757 (Fla. 2d DCA 1963), quashed on other grounds, 168

So. 2d 65 (Fla. 1964). Under the language of the applicable statutes governing

statutory dedications, a statutory dedication vests title in a state, county, or municipal

government—depending on the circumstances—and divests the dedicator of his or her

title in the underlying land. See § 95.361, Fla. Stat. (2018) (expressing the current

mechanism for accomplishing a statutory dedication); § 341.51, Fla. Stat. (1935)

(expressing the mechanism for accomplishing a statutory dedication in effect from 1935

to 1955); Pelican Creek, 243 So. 3d at 471 (describing the effect of a statutory

dedication). Thus, while the owner of land in a common law dedication of a street

retains title to the land and is free to convey it, the owner in a statutory dedication does

not and cannot. As we explain later, however, the owner in a statutory dedication may

retain a reversionary interest in the land such that when the government's

relinquishment of that dedication becomes effective, that future interest to the land vests

in the owner or his successor in title.




                                            - 14 -
              Here, we have two plat maps—one recorded in 1912 and one recorded in

1944—each of which designates Bee Street and Gulf Avenue as streets. Turning first

to the 1912 plat map, the dedication of Bee Street and Gulf Avenue was of necessity a

common law dedication because, in 1912, there was no statute under which a statutory

dedication could have been accomplished. Common law was the only option. The

record contains no evidence that by putting Gulf Avenue and Bee Street on the 1912

plat map, the property owners intended anything other than a public easement. As

such, by operation of law, the owners of the land designated as Gulf Avenue and Bee

Streets on the 1912 plat reserved for themselves title to that property subject only to

public easements created by placing those streets on the plat map. See Smith v. Horn,

70 So. 435, 436 (Fla. 1915) (explaining that when a plat map shows spaces for streets,

"the owner thereby evinces an intention to dedicate an easement in the streets . . . to

the public use as such, the title to the land under the street remaining in the owner or

his grantees"); Robbins, 42 So. at 843-44 (same). As such, the owners of the land

depicted on the plat map as streets were able to convey that land notwithstanding the

public's dedicated right to use it as a street. See Pelican Creek, 243 So. 3d at 471.

              Pay attention here, because this leads to a legal wrinkle that is central to

this case. From the time of the 1912 plat through to today, it has been the law that

when property owners retain title to an area subject to a public use easement as a

street, title to the land up to the centerline of the street is conveyed by any conveyance

of the land abutting the street unless title is expressly reserved by the grantor. See,

e.g., Smith, 70 So. at 436 ("[T]he title of the grantees of subdivisions abutting on such

streets, in the absence of a contrary showing, extends to the center of such highway,

subject to the public easement."); Pelican Creek, 243 So. 3d at 471 ("When the owner

                                           - 15 -
of a tract of land makes a subdivision and includes on the plat a dedication of roads . . .,

the conveyance of the lots abutting the roads . . . includes title to the property subject to

the easement, unless expressly reserved by the dedicator.").7 As such, the state of play

between the 1912 plat and the 1944 partial replat was (1) there was a north-south

common law easement between the end of Bee Street and the shore of Bayou Louise;

(2) those holding title to the land abutting the property encumbered by the easement (as

relevant here, Ms. Ingalls and the Boyds) took title to the land encumbered by the

easement; and (3) those persons could convey title to the property encumbered by the

easement by conveying title to the abutting land without reserving to themselves title to

the property encumbered by the easement.

              The question then becomes whether the partial 1944 replat or anything

thereafter changed the state of play. The answer is that it is at least theoretically

possible. Unlike the situation at the time of the 1912 plat, there was a statutory method

to dedicate a street in 1944—section 341.59, Florida Statutes (1944). It provided that a

statutory dedication occurs when a street constructed by a county or the state has been

"maintained, kept in repair or worked for a period of four years continuously and

uninterruptedly by" the county or the state and that a statutory dedication may be

proven by the filing with the appropriate circuit court clerk of a map certified by an

appropriate state or county official reciting that the land had vested in the state or

county, as appropriate. Id. This was the law when Sarasota County vacated Bee Street

in 1949. And the law was substantially similar—although amended to account for


              7The same principle is true when such a street is bounded on one side by
navigable waters except that titleholder of the abutting, nonsubmerged land on the other
side of the dedicated street holds title to the entire street. See Bonifay v. Dickson, 459
So. 2d 1089, 1095-96 (Fla. 1st DCA 1984).

                                            - 16 -
dedication to municipalities—when Gulf Avenue was vacated by Sarasota County in

1983. See § 95.361, Fla. Stat. (1983). The trial court did not make a finding as to

whether a statutory dedication of Bee Street or Gulf Avenue ever occurred, and we are

not able to answer that question definitively from the record we have.

              Part of the Lehmanns' argument on appeal implies that there may have

been statutory dedications of Bee Street and Gulf Avenue to Sarasota County. They

assert that the legal consequence of a statutory dedication would be that the

landowners abutting those streets held reversionary interests in the land underneath the

streets extending to their centerlines that would vest—granting them title to the land—if

the land was vacated by Sarasota County.8 See § 177.085, Fla. Stat. (1983) (governing

reversionary interests in platted streets when Gulf Avenue was vacated); § 341.66, Fla.

Stat. (1972) (original version of this statute). The parties also agree that something like

this principle existed when Sarasota County vacated Bee Street in 1949 because they

stipulated in the trial court that the Association got title to the north half of Bee Street

and the Thomases got title to the south half by way of the vesting of reversionary

interests at the time the street was vacated by the County. The disputed question about

possible reversionary interests thus relates only to Gulf Avenue.

              The Association argues that the reversionary-interest principle does not

apply to Gulf Avenue because Gulf Avenue was not a formally platted road in 1912 or in



              8The   term reversion or reversionary interest is used in multiple ways by
the parties here. As relevant to our analysis, a reversion or reversionary interest is
simply "[a] future interest left in the transferor or successor in interest," and any property
interest becomes vested when "the right to its enjoyment, either present or future, is not
subject to the happening of a condition precedent." Interest, Black's Law Dictionary
(10th ed. 2014).


                                             - 17 -
1944. Because Gulf Avenue was plainly dedicated on both plats, we take the

Association's argument to mean that Gulf Avenue was not a statutorily dedicated road.

The Lehmanns disagree both with the position that the reversionary-interest principle

does not apply and also with effect on the chain of title to part 1 if, as the Association

contends, it does not. Neither party has done much to help us answer the question of

whether Gulf Avenue was ever statutorily dedicated such that the reversionary interest

principle does apply. Ultimately, however, we do not need to answer that question.

Gulf Avenue incontestably appeared on both the 1912 and 1944 plats. If there was not

a statutory dedication of Gulf Avenue, then there necessarily was a common law

dedication resulting in an easement granting the public use of that land as a street, as

described above. See also Fla. E. Coast Ry. Co. v. Worley, 38 So. 618, 621 (Fla. 1905)

(holding that the placement of streets on a plat map "evinces an intention to dedicate

the streets to public use as such" and that "[t]his is true although there is no formal

written dedication accompanying the map"). As a result, either the abutting-lands

principle applies because there was a common law dedication or the reversionary-

interest principle applies because there was a statutory one.

              As such, to determine whether title to that land passed by a means other

than an express conveyance in the 1952 deed, we need consider only two possibilities.

The first is that prior to 1952, a deed or deeds conveyed title to Gulf Avenue subject to

an easement allowing that land to be used as a street by conveying title to the abutting

land and not expressly reserving title to the street to the grantor, such that the land

encumbered by the easement could be transferred subject to that easement at any

time. The second possibility is that prior to 1952, a deed or deeds conveyed a

reversionary interest in the land underneath Gulf Avenue by virtue of conveying the land

                                            - 18 -
adjacent to Gulf Avenue, which reversionary interest vested and became actual title

when Sarasota County vacated Gulf Avenue in 1983, thereby surrendering the title it

had held previously.9 For the reasons that follow, either possibility leads to the

conclusion that part 1 of the disputed parcel belongs to the Lehmanns.

              The nub of the reason why is that in the absence of a reservation of title or

the reservation of a reversionary interest somewhere in the chain of title, both the

abutting-lands principle and the reversionary-interest principle answer the question of

who owns the land underneath a road by looking at who owns the land abutting that

road and recognizing that the abutting landowner has either title to or a reversionary

interest in the land underlying the road to its centerline. So to determine the outcome

under either principle, we have to look at the chains of title to the lands to the west and

east of Gulf Avenue—i.e., title on either side of the centerline of Gulf Avenue to its

corresponding eastern and western boundaries is determined by looking at the

titleholders on each side of it. For purposes of this analysis, then, one can consider part

1 of the disputed parcel as two subparts divided to the east and west by the centerline




              9We  are not tasked with deciding whether the County constructed or
maintained the roadway so as to claim a dedicated interest by way of the related
statutes, see Chackal v. Staples, 991 So. 2d 949 (Fla. 4th DCA 2008), but we do note
that disputes over the County's claims to Gulf Avenue have occurred over the years and
were resolved when the County vacated its claims to that roadway in 1983.
Accordingly, even if original, vested adjacent-land title did not pass at the times those
adjacent lands were conveyed, section 177.085, and its predecessor—section 341.66—
would still mandate that the title to the land under Gulf Avenue be conveyed to the
abutting property owners by way of the reversionary interest that vested following that
vacation unless a competing claim of title was made under that statute, which did not
occur here.



                                           - 19 -
of what was Gulf Avenue, looking something like this:




              For the land to the west of Gulf Avenue, the relevant documents in the

competing chains of title are the 1946 Boyd-to-Thomas deed and the 1952 Boyd-to-

Association deed. For the land to the east, we need to look at the 1945 Ingalls-to-

Thomas deed, the stipulated consequences of Sarasota County's vacating Bee Street in

1949, and the 1952 Boyd-to-Association deed. Each of the relevant deeds described

the property they conveyed by reference to Bee Street and Gulf Avenue. The 1945

Ingalls-to-Thomas deed conveyed Lot 10 of Block 60 as described on the 1912 plat,

which placed Lot 10 at the point where Bee Street and Gulf Avenue met. The 1946

Boyd-to-Thomas deed and the 1952 Boyd-to-Association deed both described the land

conveyed using boundaries marked by Bee Street and Gulf Avenue on the 1912 plat.

              The 1912 plat map, although it expressly reserves any riparian rights

within the plat to the original owners, contains no similar reservation of any interest in




                                           - 20 -
the property underlying the roads shown on the plat.10 The same is true of the 1944

replat. And likewise, we do not see (and no party has contended otherwise) that any of

the relevant deeds have either expressly excluded the land subject to the public

easement as passing with the title to the various surrounding lands or have expressly

reserved any reversionary or other interests in the adjacent lands.

              With that background established, it becomes clear that either the

Lehmanns or their predecessors in title owned the lands abutting both sides of Gulf

Avenue, and thus they hold chain of title to the land under it in full.

                              The Abutting-Land Possibility

              Western segment of part 1: Assuming a common law dedication of Gulf

Avenue resulting in an easement, the abutting-land principle applies to the western area

of part 1 in a straightforward way. Both the 1946 Boyd-to-Thomas deed (through which

the Lehmanns claim title) and the 1952 Boyd-to-Association deed (through which the

Association claims title) expressly reference Gulf Avenue on the 1912 plat map in the

boundary descriptions. Nothing in the record suggests that the 1944 replat of Gulf

Avenue as Shell Road (if, as the Association argues, it was not a statutory dedication)

did or could have changed the fact that, through the 1946 deed, the Thomases were

given title to the land abutting the described property to the centerline of Gulf Avenue

from the west. Nor does anything in the record suggest that when the Boyds passed

title to their various successors after the 1912 common law dedication, including the

Thomases, they expressly reserved any interest they held in those portions of what was



              10The   parties have not argued that reserved riparian rights associated with
either the original Bayou Louise or the current Gulf of Mexico affect the determination of
title to the Gulf Avenue parcel.

                                            - 21 -
Gulf Avenue or Shell Road. In the case of the western portion of part 1, this means that

absent an express reservation of title by the Boyds, which did not occur, title passed

from the Boyds to the Thomases in 1946. See Smith, 70 So. at 436; Pelican Creek, 243

So. 3d at 471. As a result, the Boyds had no interest in the land under the western side

of Gulf Avenue to convey to the Association in 1952. Thus, even though the 1952 deed

expressly purported to convey the land under Gulf Avenue, the Association cannot

claim title to that land from the west based on that deed. See Pelican Creek, 243 So.

3d at 472. The land belongs to the Lehmanns as the Thomases' successors in title.

              Eastern segment of part 1: Assuming a common law dedication of Gulf

Avenue, the abutting-land principle is likewise applicable to how title to the eastern

portion of the land under it passed, complicated only by the fact that that we must take

the parties' stipulation that there were reversionary interests associated with Bee Street

that vested when Sarasota County vacated Bee Street in 1949 into account in

determining how title might have passed from the centerline of Gulf Avenue east to what

was once the southern half of Bee Street. Bee Street appears on both the 1912 and

1944 plats, and all of the relevant deeds describe the properties abutting Bee Street

using the actual boundaries of Bee Street or an imaginary westerly extension of it.

When Bee Street was vacated in 1949, the Thomases owned Lot 10 of Block 60

abutting the southern boundary of Bee Street by way of the 1945 Ingalls-to-Thomas

deed. Their reversionary interest in the property from the centerline of Bee Street to its

southern boundary along Lot 10 vested into full ownership at that time. Under the

abutting-lands principle, then, the area from the centerline of Bee street south to

northern boundary of Lot 10 became titled in the Thomases by way of the combination

of the 1945 Ingalls-to-Thomas deed expressly passing title to Lot 10 and the vesting of

                                           - 22 -
the reversionary interest in Bee Street in 1949. From there, it necessarily follows that

the Thomases held title to the property abutting Gulf Avenue to the east bounded to the

north by the centerline of what was Bee Street in 1949—all prior to the 1952 deed on

which the Association rests its claim. And if Gulf Avenue was merely an easement, that

encumbrance allowed the passing of title to the centerline of Gulf Avenue from the east

for the same reasons described above in relation to the western side of part 1. The

eastern side of part 1 also is owned by the Lehmanns.

                               The Reversion Possibility

              We know that Gulf Avenue in 1912 and 1944 was, at minimum, a

dedication of common law easement on those plats, and if that is all that it was on both

plats, we have explained why as abutting-land title, the land under that easement was

always outside the chain of title for the 1952 deed. But we also recognize the existence

of the theory that the 1944 replat or the operation of statutes that had been codified

after 1912 may have converted the easement into a dedicated road that divested the

dedicator of title to it and vested it with the Sarasota County. See, e.g., § 95.361, Fla.

Stat. (2018); § 341.51, Fla. Stat. (1935); Pelican Creek, 243 So. 3d at 471. If that is

true, then a reversionary interest that vested following the vacation of Gulf Avenue by

the county would require consideration. See § 177.085, Fla. Stat. (1983) (governing

reversionary interests in platted streets when Gulf Avenue was vacated).

              In the possible conveyance of reversionary interests in Gulf Avenue prior

to the 1952 Boyd-to-Association deed, we again consider the western and eastern

segments of part 1. In 1946, by way of the Boyd-to-Thomas deed, the Thomases

acquired title to the property abutting the western boundary of Gulf Avenue in a chain of

title separate from the chain of title through which they acquired the Ingalls property to

                                           - 23 -
the east. This property expressly included the area to the west of Gulf Avenue south

from the centerline of an extended Bee Street. Therefore the titled property to the west

of the western subportion of part 1 of Gulf Avenue was expressly conveyed in the 1946

deed and was not dependent on the vacation of Bee Street. The 1945 deed coupled

with the 1949 Bee Street reversion similarly titled all the adjacent land to the east of the

eastern subportion of part 1. It is therefore clear that title in the properties comprising

the land on either side of the eastern and western boundaries of the Gulf Avenue parcel

had vested fully in the Lehmann's predecessors in title—the Thomases—prior to the

1952 Boyd-to-Association deed either by way of express conveyance or the vesting of

title through a reversionary interest following the vacation of Bee Street. For the

reversionary-interest consideration for the western part of part 1, then, this means only

answering the question of whether titleholders of the adjacent land to the west of part 1,

the Lehmanns stemming from the Boyd-Thomas chain of title, held the reversionary

interest that vested in 1983 upon the vacation of Gulf Avenue or whether the Boyds

otherwise passed that interest to the Association in 1952. To the extent such a

reversionary interest existed, nothing in our record shows that the Boyds expressly

reserved it when they conveyed title to the Thomases in 1946, and absent more, that

means the reversionary interest vested with the abutting-land titleholder to the west in

1983. See § 177.085. None of the deeds passing title after that point otherwise

exclude such a reversionary interest, see § 177.085(1), nor has the Association shown

that it sought to establish such a right after the 1983 vacation of Gulf Avenue pursuant

to section 177.085(2).

              The same reasoning also applies to the eastern side of part 1 for the

Ingalls chain of title. The caveat is that those in the Ingalls chain of title acquired vested

                                            - 24 -
title to land east of part 1 with one additional step—that is when the reversionary

interest in the southern half of Bee Street vested in 1949. But how title to the property

between the southern edge and centerline of Bee Street to the east of part 1 vested is

not as important as the fact that it happened no later than 1949, and there is, like its

corresponding chain of title to the west, no evidence of an express reservation of that

interest such that it could have reverted to anyone but the Lehmanns by way of the

Ingalls-Thomas chain of title.

              Thus, the Lehmanns correctly maintain that at the time that the 1952 deed

purported to expressly convey title to the Gulf-Avenue-bounded property now at issue,

the Boyds did not own any interest, expressly titled or reversionary, because it was

already conveyed to the Thomases in the 1945 and 1946 deeds and the vesting of the

Bee Street reversion no later than 1949. Each relevant deed expressly conveys any

reversionary interests associated with the property conveyed. The Association argues

that the portion of the disputed parcel bounded by Gulf Avenue was always

unencumbered land owned by the Boyds until it was conveyed to the Association in

1952. This analysis fails to account for whether the titles to the surrounding lands that

passed to the Thomases included the passing of any interests in the land that was Gulf

Avenue other than by way of express inclusion. As we have explained, deeds before

1952 passed either full title or reversionary interests in that property.

                                        Conclusion

              However one looks at it, the Lehmanns acquired title to what the trial court

described as part 1 of the disputed parcel by virtue of the conveyance of title of the

abutting lands or reversionary interests in part 1 prior to the Boyds' attempted

conveyance of that land to the Association in 1952. Thus, the trial court erred when it

                                            - 25 -
settled title to what it called part 1 based on a chain of title stemming from the 1952

Boyd-to-Association deed. We reverse that portion of the final judgment, and the

related order of the trial court directing the disbursement of funds from the court registry,

and we affirm the remaining portions of the final judgment. We remand with instructions

to the trial court to enter a judgment settling title to the entirety of the disputed parcel in

the Lehmanns.

              Affirmed in part; reversed in part; remanded with instructions.


LaROSE, C.J., and BADALAMENTI, J., Concur.




                                             - 26 -